05/03/2017




               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                           Assigned on Briefs April 3, 2017

                                IN RE DAMIEN G. M.

                Appeal from the Juvenile Court for Bradley County
                No. J-12-219 Kurt Andrew Benson, Substitute Judge
                      ___________________________________

                            No. E2016-02063-COA-R3-PT
                       ___________________________________

CHARLES D. SUSANO, JR., J., dissenting.

       The first referral in this matter occurred on October 31, 2014. It involved “drug
exposure of [Damien and his older sibling].” On December 15, 2014, there was a second
referral to DCS, again for “drug exposure.” Methadone and methamphetamine were
involved in the children’s care, or, more aptly, their non-care.

      On April 17, 2015, Damien’s hair follicle drug screen was “positive for
methamphetamine and amphetamine.” Damien’s “drug life” continued. When DCS was
considering the placement of Damien with his father, the father tested “positive for
methamphetamine.”

       After attending the required five chemical dependency support group meetings,
father “continued to fail random drug tests.” Mr. Peters testified that he last requested a
drug screen around March 2016.

       The saga goes on. As recited by the majority,

              [o]n June 17, 2015, Mr. Peters met with Father to discuss his
              lack of progress and positive drug screens. Father stated that
              his positive screens were due to Mother breaking into his
              residence and contaminating his tea with methamphetamine.
              He also opined that his positive screens could be the result of
              his consumption of energy drinks. On or about June 25,
              2015, the trial court allegedly adjudicated Damien to be
              dependent and neglected due to Father’s illegal drug use.
              Also on June 25, 2015, the trial court ratified the April 20,
              2015 permanency plan, finding the goals and responsibilities
              to be appropriate and reasonably related to the reasons the
              child came into DCS custody.
(Footnote omitted.) The excuses given by father with respect to his failed drug tests
strain credulity. His explanations are preposterous. The fact that he would use them tells
me that we are dealing with a practicing drug addict.

       I would hold that DCS proved by clear and convincing evidence that father failed
to substantially comply with his permanency plan. I also find that there is clear and
convincing evidence that termination of father’s parental rights is in Damien’s best
interest.

      I respectfully dissent.


                                                  _______________________________
                                                  CHARLES D. SUSANO, JR., JUDGE




                                          -2-